Title: From James Madison to Edmund Randolph, 20 August 1782
From: Madison, James
To: Randolph, Edmund


My dear Friend,
Philada. Aug: 20th 1782
In my last I informed you that the motion to rescind the controul given to France over the American ministers had been parried and would probably end in an adoption of your report It was parried by a substitute so expressed as to give a committee sufficient latitude in reporting without implying on the part of Congress a design to alter past instructions The composition of the committee appointed according well with the object of the substitute a report was made that the expository report should be referred to the secretar[y] for foreign affairs to be by him revised and transmitted to the ministers in Europe and that the latter should communicate so much thereof as they might judge fit to his M C M representing to him &c
In this train the business was going on smoothly each of the opposite partys seeming to concur, from a fear of some thing more distant from their wishes—when
Mr. L.——l— The reading of the argument in favor of boundary drawn from the federal source presented to Bland a snake in the grass This jealousy was supported by Lee by suggestions which pointed to Franklin The arguments used by these gentlemen raised up the advocates for the federal pretensions and the merits of this question were altercated with a warmth which ended in an adjournment nothing could have been more fatal to the report than to connect this dispute with it in the mind of Congress and I have no longer any hope of its success I rather surmise that a new struggle will ensue against the obnoxious clause
I am at a loss to account for the impenetrability of the cypher in my late letters, of which your favor of the 6th. instant complains. I regret it too the more as I have since made liberal use of it. The rule I have observed has been to select the colums beginning with the several letters of the Key word, to arrange them in the same order in which thes[e] letters follow each other in the Key word and to use them in that rotation, always beginning afresh after the use of a word syllable or letter written in the usual character, & often throwing in these characters merely to break a sentence or paragraph into parts, & thereby circumscribe the influence of an error. This explanation I hope will be satisfactory. The printed cypher of Mr. Livingston is too large for four sheets to be sent by the Post as you propose. If a private conveyance offers I shall embrace it.
Your very friendly attention to my pecuniary affairs lays me under a very great obligation. Nothing but the utmost distress will induce me [to] encroach on your Tobo. which I consider as possessing an intrinsic value too far beyond its immediate price to be unnecessarily disposed of. I inclose you an authority to obtain any aid which the Auditors may be able to afford. As my accounts already transmitted specify all the monies recd. prior to the 20th. of March I am at a loss to understand why they cannot be settled up to that date at least. Is the depreciation to be liquidated by the scale established by Congress—by Pena. or by Virga.? I have red. since that date £281.5. Pena. Currency, of Mr. Whitesides in consequence of arrangements made with him by Mr. Ross.
The stigma on “Some of the U.S.” contained in the preamble to the Ordinance agst. collusive captures is a typographical erratum. It sd. have run “some of the citizens &c.
I differ from Mr. L. in opinion that the Cession of Va. will be accepted. The repugnance to it seems indeed to have in some degree subsided, owing perhaps to a change of members in Congress, and a cooler view of the subject, but in its present form I cannot think it will at this time obtain a sufficient number of votes.
Upon what authority was the condemnation of the flag vessel included in the decree agst. the contraband merchandize?
I am not able to add a syllable to what I have heretofore written on the subject of Paciefic negociations. The silence of our Ministers in Europe is amazing, unless a miscarriage of their despatches be the cause of our not hearing from them. The Minister of France is in the same suspense as Congress. We have not yet recd. even a line from Mr. Adams notifying the resolution of the States Genl. in his favor; an event which we cannot suppose he would be backward to communicate. I inclose you from the Freeman’s Journal of the 7th. inst: a very curious letter from that Gentln. to his friend Mr. Searle which was taken with the Vessel from which the latter escaped in the Bay of Delaware & published in N.Y.
I have no other information relative to the French fleet than what you will receive from the Gazettes. It seems they very unluckily left the tract to N. York a little before the arrival of a fleet with the Garrison & Stores of Savannah.
The description you give of the drought in Virga. is equally suited to this Country since their Wheat Harvest. New Jersey & Maryland are under the same calamity. The States East of the North River have escaped this providential visitation.
